Examiner’s Comment 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a voltage converting circuit used in a non-isolating Alternating-Current to Direct-Current (AC-DC) voltage converting system, the voltage converting circuit comprising: a second voltage converting module having an input and an output, the input of the second voltage converting module coupled to the output of the first voltage converting module to receive the interim voltage and the output of the second voltage converting module configured to be coupled to a first end of an inductor, wherein a second end of the inductor is configured to provide a direct-current output voltage, and wherein the second voltage converting module comprises a switching transistor, a switching control circuit for controlling the switching transistor and a chopping control circuit configured to provide a chopping control signal, and wherein the chopping control signal is supplied to the first voltage converting module for controlling the power transistor, in combination with all the limitations set forth in claim 1. 	Regarding claim 12, the prior art fails to teach or disclose a chip package used in a non-isolating AC-DC voltage converting system, the chip package comprising: a second die coupled to the second end of the power transistor, the second die comprising a switching transistor, a switching control circuit for controlling the switching transistor, and a chopping control circuit configured to provide a chopping control signal, and wherein the chopping control signal is supplied to the first die configured to control the ON and OFF state of the power transistor, in combination with all the limitations set forth in claim 12. 	Regarding claim 18, the prior art fails to teach or disclose a non-isolating AC-DC voltage converting method comprising: converting the interim voltage into a regulated direct-current output voltage by a second voltage converter, and wherein the second voltage converter comprises a switching transistor, a switching control circuit for controlling the switching transistor and a chopping control circuit configured to provide a chopping control signal for controlling the power transistor, in combination with all the limitations set forth in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838